Citation Nr: 1709503	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-33 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for hepatitis C.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran was previously represented by Robert V. Chisholm, Esq.  In September 2016, however, the Veteran submitted a statement indicating that he no longer wanted to be represented by counsel and would be representing himself.  Likewise, Mr. Chisholm withdrew representation of the Veteran shortly thereafter.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The probative evidence of record shows that the Veteran's diabetes mellitus, type II, is not related to active duty.

2. The Veteran's hepatitis C is not related to active duty.


CONCLUSION OF LAW

1. The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent in June 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), VA and private medical treatment records, and lay statements have been obtained and associated with the claims file. 

The Board realizes the Veteran has not been provided a VA compensation examination in response to his claims for diabetes mellitus, type II, and hepatitis C nor have medical nexus opinions been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance.

Here, there is no competent and credible evidence suggesting the Veteran's diabetes mellitus, type II, and hepatitis C are related or attributable to his service.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical nexus opinion.  His mere diagnoses of diabetes mellitus, type II, and hepatitis C with no supporting evidence or allegations of a relevant event or injury or disease during his service, as a potential cause, is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion because in this circumstance the only requirement would be to claim the alleged disabilities are related to his service.  The Court in Duenas clarified that VA is not required to schedule an examination for an opinion in this circumstance.

For these reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

The Veteran believes that his diabetes mellitus and hepatitis C are related to service. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain conditions, including diabetes mellitus, type II, are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Hepatitis C, however, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, a Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (2016); 38 C.F.R. § 3.307(a)(6) (2016).

Diabetes mellitus, type II, also may be service connected on the basis that it is presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014).

Turning now to the relevant facts, the Veteran's DD-214 shows while he was on active duty during the Vietnam War, he did not have service in the Republic of Vietnam.  Accordingly, the presumption that he was exposed to herbicides during active duty does not apply.  Even so, he may still be entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Moreover, the Veteran's STRs are unremarkable for any symptoms, complaints, treatment or diagnosis for diabetes mellitus, type II, or hepatitis C.  His STRs reflect that on three separate occasions, the Veteran tested positive for barbiturates for which he did not have a valid prescription for this type of drug.  Post-service medical treatment records, however, confirm that the Veteran was diagnosed with diabetes mellitus, type II, in and hepatitis C in 1994.  See VA medical treatment record dated September 1995 and VA examination dated October 1995.  These medical treatment records also reflect that the Veteran had a history of heroin and cocaine abuse. 

Unfortunately, in this case, the Board is unable to attribute the post-service development of the Veteran's disabilities to his military service.  While the Veteran asserts that these disabilities are indeed related to his service, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  Further, he has not submitted any medical evidence linking his disabilities to active service.

Therefore, the Board finds that a preponderance of the evidence is against service connection for diabetes mellitus, type II, and hepatitis C.  Therefore, the benefit of the doubt doctrine does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

Unfortunately, the petition to reopen the claim for a low back disability must be remanded for a medical addendum opinion.

The Veteran had a VA examination in March 2016.  The examiner confirmed that the veteran had a lumbosacral strain and degenerative arthritis of the spine.  He, however, opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In reaching this conclusion, the examiner stated that there were no available pertinent STRs.  He also indicated that he did not review the Veteran's STRs.  A review, however, of the Veteran's STRs reflect that he complained of back pain in March 1973.  Accordingly, this opinion is inadequate and medical addendum opinion must be obtained before a decision can be made on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who performed the March 2016 VA examination for an addendum opinion.  If the examiner is not available, a different examiner may render the requested opinion.  The entire claims file, to include a copy of this REMAND and the Veteran's service treatment records, must be made available to the VA examiner, who must note its review. 

If the examiner or the RO finds it appropriate, the Veteran may be reexamined or undergo any clinical testing.

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability initially manifested during active duty or is otherwise related or attributable to service, including the March 1973 complaint of back pain.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner for corrective action.

3. After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal.  If the benefits sought in connection with the claim remains denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


